Citation Nr: 1138920	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and A.A.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1992 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for residuals of heat stroke.  Thereafter, the Veteran moved to Oklahoma and his claims folder was transferred to the RO in Muskogee, Oklahoma, which currently has jurisdiction over the Veteran's VA claims folder.

In October 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  In January 2011, this appeal was remanded for further development, to include scheduling the Veteran for a VA examination to determine if he had any currently diagnosed disabilities as residuals of his in-service heat stroke.  The record reflects that he underwent the requested VA examinations in February and June 2011; thus, there has been substantial compliance with the remand directives of January 2011.  Stegall v. West, 11 Vet. App. 268   (1998). 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has residuals of heat stroke that may be related to service.


CONCLUSION OF LAW

Claimed residuals of heat stroke were not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the April 2006 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, the Board finds that the February and June 2011 VA examinations include a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that the Veteran was hospitalized for two days after suffering heat stroke in July 1993.  At that time his body temperature was noted to have reached 108 degrees.  After two days he was returned to duty.  In July 1994 he complained of reoccurring heat problems, and also reported that this was the first time, since his heat stroke in July 1993, that the symptoms occurred during a run.  Physical examination was within normal limits, and the assessment was history of heat illness x2.  The plan was to change his military occupational specialty (MOS) and that he be restricted from long-term exposure to heat. 

On a VA general medical examination in January 2009, it was noted that the Veteran had heat stroke in 1993.  He had reportedly been out drinking, went to bed at 4:30 a.m., was forced to run at 7:30 a.m., and his temperature was reported to have reached 108 degrees.  On examination, he reported having various symptoms due to heat stroke, including fatigability, generalized weakness, heat intolerance, insomnia, and it was noted that heat stroke had significant effects on his usual occupation.  The diagnoses included heat stroke, resolved without complications.  A January 2009 examination for the evaluation of the Veteran's hypertension showed that he did not have any evidence of cardiac damage at the time of examination.  The Veteran denied having a myocardial infarction, and the examiner noted that the Veteran's blood pressure, like anyone, will go up and down depending on stress, and that this was not related to the military or to a previous heat stroke.  

On a VA heart examination in February 2011, the diagnosis was lack of stamina.  The examiner opined that the Veteran's current subjective lack of stamina was not caused by or a result of the in-service heat stroke in 1993.  The examiner's rationale for the opinion included that the Veteran did not carry any diagnosis related to heart disease, he was not on any heart-related medications, nor has he ever been treated for heart-related problems.  The Veteran's functional capacity was noted to be above average, and he had a negative stress test examination with good exercise and no symptoms.  The examiner also noted that no diagnosis of heart disease could be made, and there was no connection between a heat stroke and subsequent heart disease in the medical literature reviewed.  The examiner noted that the Veteran's perceived decreased stamina can be explained by deconditioning, age, and anxiety.

On a series of VA examinations conducted in June 2011, the examiner noted that the Veteran had no renal disease and no discernable liver disease.  The diagnoses included attention deficit disorder (ADD), which the examiner opined was not associated with any incident in service, noting that his medical history notes showed he had symptoms of ADD in childhood and that his father had ADD.  The Veteran reported the onset of solar dermatitis about two years ago, occurring in the sun when it was hot outside.  He described it as an intense itching on his forearms and also associated with nervousness.  The diagnoses included solar dermatitis, which the examiner opined was not related to heat stroke.  The examiner's rationale was that the Veteran had not been having a problem with solar dermatitis over the years, and while he reported having it fifty or sixty times in the past twelve months, he had only reported it once to his physician.  The diagnoses also included hypertension, which the examiner opined was not related to the Veteran's in-service heat stroke.  For rationale, the examiner noted that the Veteran developed hypertension more than ten years after he had documented heat stroke while in service.  

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303. 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board does recognize that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319   (2007). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran contends that he suffered a cardiac arrest at the time of his heat stroke in service, and that as a result of the heat stroke he has liver and kidney damage and hypertension secondary.  He also contends he has current heat intolerance, that is getting worse, with associated symptoms of an increased heart rate, dizziness, ashen skin, and a decrease in sweating, that are all secondary to his in-service heat stroke.  

The threshold issue to be resolved is whether the Veteran has any current chronic disability or residuals due to heat stroke in service.  The record reflects that based on STRs, which do show that the Veteran was treated for heat stroke in 1993 and heat illness in 1994, and on the Veteran's lay statements, VA examinations were provided in conjunction with this claim, as the evidence of record so warranted.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On VA examination in 2009, the diagnosis was heat stroke, resolved without complications, the Veteran denied having a myocardial infarction, there was no evidence of cardiac damage, and the examiner opined that the Veteran's blood pressure was not related to the military or to a previous heat stroke.  On VA examination in 2011, the examiner opined that the Veteran's current subjective lack of stamina was not caused by or a result of the in-service heat stroke in 1993, and found that the Veteran had no renal disease and no discernable liver disease.  The diagnoses included ADD, solar dermatitis, and hypertension, which the examiner opined were not associated with any incident in service.  Additionally, post-service VA medical records show no residuals that might be linked to the in-service heat stroke or heat illnesses, and, as noted above, on the VA examinations, the examiners found no residuals to link to the Veteran's in-service heat stroke.  Thus, the Board finds that there is probative and persuasive medical evidence speaking to the issue of whether the Veteran has any residuals related to the in-service heat stroke.  Specifically, the VA examiner's opinions in 2011 are found to be probative and persuasive, as such opinions are based on a review of the Veteran's records and supported by specific rationale.  In addition, the Veteran has not submitted any evidence to the contrary.

Thus, the Board concludes that a review of the evidence of record shows no competent medical evidence of any current residuals or residual disability due to the Veteran's heat stroke in service.  Entitlement to service connection for a disease or injury is limited to cases where there is a resulting disability, and in the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges the Veteran's contentions that he has residual symptoms related to his in-service heat stroke, and it is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a) , 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Along those lines, the Veteran is certainly competent to report that he had a heat stroke in service, and has had various symptoms since then, however, as a layperson, he is not competent to provide a medical diagnosis or to establish a link between an in-service heat illness and post-service symptoms.  Espiritu v. Derwinski, supra.  Relating ongoing, arguably intermittent, symptomatic complaints to a current disability or to a reported in-service injury, especially with gaps in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay diagnosis.  See Jandreau v. Nicholson, supra.  Thus, even accepting the Veteran's statements as true, without competent medical evidence linking current residual disability to a heat illness in service, the claim for service connection must be denied.  

Without competent medical evidence of a current disability due to heat stroke in service, there can be no valid claim of service connection.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim for service connection for residuals of a heat stroke must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of heat stroke is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


